MacLean, J.
While walking on Ferry street, a public way, the plaintiff was struck and injured by an iron guard that fell from one of the windows of the premises occupied by the defendants. Under such circumstances, proof of the fact raised the presumption of negligence sufficient to call for an explanation. Volkmar v. Manhattan R. Co., 134 N. Y. 416, 420. The explanation offered by the defendants was inadequate to rebut the presumption. It was an order to a window-cleaning company to send some one to clean their windows, appearance and work of the latters’ employee who, upon the trial, testified, “ As I started to clean the first window the first time I was there, I was up on the ladder taking the screws out and I reached over to take the screws out, the thing hit me on the nose first,” but whether it fell in consequence of his removal of the screws or some of them, or in consequence of insecure fastenings which gave out while he was in the act of reaching over to take out the screws, and before he had touched the guard, does not appear. The burden imposed upon the defendants not having been removed, the cause was properly submitted to the jury. The requests for instructions to the jury not charged by the court were properly denied, as they were not strictly applicable to the evidence adduced.
McAdam, P. J., and Scott, J., concur.
Judgment affirmed, with costs.